Citation Nr: 0602430	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The appellant and son



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  
The veteran died in August 1979.  The appellant is the 
veteran's wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the RO.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

The reopened claim of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In December 1979, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant was properly notified of her appellate rights, but 
she did not file an appeal.  

2.  The evidence received since the unappealed December 1979 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.  



CONCLUSION OF LAW

New and material has been submitted to reopen the claim of 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).

In November 2002, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of VCAA.  

In addition, the appellant was advised, by virtue of a June 
2004 detailed Statement of the Case, of the pertinent law, 
and what the evidence must show in order to substantiate her 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) (Board must identify documents which meet notice 
requirements of VCAA).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified hereinbelow.  

The record on appeal is sufficient to resolve the matter as 
to whether the claim should be reopened.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (all those notice 
documents should be evaluated in the context of the prior, 
relatively contemporaneous communications from the RO).  

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is applicable in this case because the appellant's 
claim was filed after August 29, 2001, the effective date of 
the amendment; specifically, her petition to reopen a claim 
of service connection for the cause of the veteran's death, 
was received at the RO in September 2002.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  



II. New and Material Evidence

In a December 1979 decision, the RO found that service 
connection for the cause of the veteran's death was not 
warranted.  The RO found no evidence of treatment for, or a 
diagnosis of, cardiovascular or renal disease in service or 
within one year of discharge.  

The appellant was notified of the RO's action, and her 
appellate rights, and did not appeal this decision; therefore 
the RO's denial of service connection for the cause of the 
veteran's death became final.  38 U.S.C. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.204.  

The evidence of record at the time of the December 1979 
rating action consisted of service medical records and the 
official death certificate.  

The December 1979 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the December 1979 decision, 
which was the last final adjudication that disallowed the 
appellant's claim.  

As noted, recent changes to 38 C.F.R. § 3.156(a), which 
define new and material evidence, are effective prospectively 
for claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 
C.F.R. § 3.156(a)).  

Since the appellant's request to reopen her current claim was 
filed in September 2002, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable opportunity of substantiating the claim.  
38 C.F.R. § 3.156.  

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.  

The evidence received since the last final disallowance of 
the appellant's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the 
December 1979 rating action includes private medical records, 
oral testimony from the appellant, and written statements by 
the appellant.  

The Board finds that the evidence received since the notice 
of decision in December 1979 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the cause of the veteran's death was a result of service, and 
is of such significance that it must be considered together 
with all other evidence to fairly decide the merits of the 
claim.  

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material and that the 
claim of service connection for the cause of the veteran's 
death must be reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent, subject to further action 
as discussed hereinbelow.  



REMAND

Given the action taken hereinbelow, the Board finds that the 
reopened claim must now be readijudicated in light of the 
entire evidentiary record.  

In addition, other development should be undertaken as 
indicated hereinbelow.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain all treatment records of the 
veteran.  All records received by the RO 
must be added to the claims file.  In 
particular, she should informed that she 
should submit competent evidence that 
supports her assertions that the veteran 
died as the result of a disability that 
had its clinical onset in service.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  Then, after completion of any other 
indicated development, the RO should 
readjudicate the claim based on all the 
evidence of record.  If the determination 
of one or both of these claims remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


